Citation Nr: 1102580	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  05-32 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound of the fifth (pinky) finger of the right hand.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which, inter alia, denied service connection 
for residuals of an injury of the fifth (pinky) finger of the 
right hand.  

In March 2007, the Veteran appeared and testified at a personal 
hearing before a Decision Review Officer (DRO) at the RO.  A copy 
of the transcript is associated with the record.

In reference to the Veteran's request for a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing), written 
correspondence received from the accredited representative dated 
February 27, 2009, indicates that the Veteran has no intention of 
attending a Travel Board hearing.  The Board considers the 
hearing request withdrawn.  38 C.F.R. § 20.704(e).

The Board denied the Veteran's claim for service connection for 
residuals of a shrapnel wound of the fifth (pinky) finger of the 
right hand in a March 2009 decision.  The Veteran subsequently 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a January 2010 order, the Court granted a joint 
motion to vacate the Board decision and remand the case for 
further development.  The case is now before the Board for 
further appellate consideration.

The Joint Motion referenced above requires that the Board remand 
this case to the RO in order to ensure full compliance with the 
duty to assist by obtaining records from the Veteran's private 
physician, J. F. Fraiche, MD.  See Joint Motion for Remand of 
January 2010 at pp. 3-4.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for service connection for residuals of a 
shrapnel wound of the fifth (pinky) finger of the right hand.  As 
previously indicated, the Joint Motion noted that while the 
Veteran could not recall if he had been treated for residuals of 
a shrapnel wound of the fifth finger by Dr. Fraiche, all 
treatment records should be obtained for review.  VA's duty to 
assist includes a duty to make reasonable efforts to obtain 
relevant records that are not in the custody of a Federal 
department or agency.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009); Duenas v. Principi, 18 Vet. 
App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

In order to comply with the Court's October 2009 grant of the 
Joint Motion for Remand, the RO should make reasonable efforts to 
obtain the Veteran's treatment records from his private 
physician, Dr. Fraiche.  See Joint Motion for Remand of January 
2010 at pp. 3-4.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the VA Form 21-4142 dated as 
received on August 20, 2003, the RO should 
obtain the Veteran's treatment records from 
his private physician, Dr. Fraiche.  If 
records are unavailable, please have the 
provider so indicate.

2.  After completion of the above, 
readjudicate the issue of entitlement to 
service connection for residuals of a 
shrapnel wound of the fifth (pinky) finger of 
the right hand.  If any determination remains 
unfavorable to the Veteran, he and his 
attorney should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before the 
case is returned to the Board for further 
review.

The Veteran and his attorney have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


